DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ALFRED O. BONATI, M.D.,
                            Appellant,

                                     v.

                       PENNINGTON, P.A., et al.,
                              Appellee.

                               No. 4D20-865

                           [August 27, 2020]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE16-012877.

   Samuel J. Heller and Marc J. Wolfson of Heller Law, PLLC, St.
Petersburg, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anita J. Patel, Senior
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.